Citation Nr: 0601649	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  97-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a chronic low back strain with degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from July 1966 
to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection and assigned 
a 10 percent rating for the veteran's chronic low back strain 
with degenerative disc disease, effective from April 8, 1996.  
The veteran appeals for the assignment of a higher initial 
rating.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.
 
In December 2000 and February 2004 hearings were held at the 
offices of the Board, before the undersigned Veterans Law 
Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct those hearings, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In October 2004, the Board made final decisions on other 
issues and remanded the evaluation of the veteran's back for 
an examination and readjudication, considering new rating 
criteria.  The requested development has been completed and 
the Board proceeds with its review of the appeal. 

During the course of this appeal, the RO increased the rating 
for the veteran's post-traumatic stress disorder to 100 
percent, effective from December 28, 2000.  See January 2003 
RO decision.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected degenerative disc disease 
of the lumbosacral spine is manifested by moderate 
intervertebral disc syndrome with recurring attacks; it is 
not productive of severe disability with recurring attacks 
and intermittent relief.

3.  The veteran's low back disability is also manifested by 
slight to moderate limitation of motion of the lumbar spine, 
intermittent muscle spasm but no loss of lateral spine 
motion. 

4.  The only relevant medical evidence dated proximate to or 
after the effective date of the current criteria for rating 
diseases and disabilities of the spine shows that range of 
thoracolumbar forward flexion is 80 degrees and the combined 
range of motion of the thoracolumbar spine is 230 degrees; 
there is no indication of an associated abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

5.  The service-connected chronic low back strain with 
degenerative disc disease does not produce any incapacitating 
episodes of symptoms necessitating bedrest prescribed by a 
physician or any associated objective neurologic 
abnormalities, including but limited to bowel or bladder 
impairment.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, 
but no more than 20 percent, for chronic low back strain with 
degenerative disc disease have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.71a and Codes 5292, 5293, 
5295 (2003), 5237, 5243 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the June 2000 rating decision on 
appeal, the statement of the case (SOC), and supplemental 
statements of the case (SSOC) adequately informed him of the 
information and evidence needed to substantiate all aspects 
of his claim.

The VCAA notice letter, dated in April 2001, as well as the 
January 2005 letter from the Appeals Management Center (AMC), 
informed the veteran of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decisions on appeal were entered before the enactment of 
VCAA.  Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The April 2001 VCAA notice letter 
requested, "Please submit any additional evidence to support 
your Notice of Disagreement with our decision regarding our 
10% evaluation of your service-connected back condition."  
(Emphasis added).  Thus, the failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error, if 
error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the record contains sufficient medical 
information to decide the claim discussed below.  The veteran 
has been afforded VA examinations during the rating period at 
issue, to include the most recent examination in February 
2005, pursuant to a Board remand.  The reports of these 
evaluations, along with VA and private clinical records dated 
in recent years, contain findings that are more than adequate 
for rating purposes.  There is no further duty to provide 
another examination or medical opinion.  Id

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

There was a change in the rating criteria during the pendency 
of this claim.  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).  A review of the 
record demonstrates that the RO considered the old and new 
criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

Prior to September 23, 2002, an intervertebral disc syndrome, 
postoperative, cured, was rated as 0 percent disabling 
(noncompensable).  A 10 percent rating was assigned where the 
condition was mild.  A 20 percent rating was granted for a 
moderate condition with recurring attacks.  A 40 percent 
rating required a severe condition with recurring attacks and 
intermittent relief.  The highest rating assignable under 
this code was 60 percent which required a pronounced 
condition with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. Part 4, Code 5293 (2003).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 0 percent disabling (noncompensable) if there were slight 
subjective symptoms only.  A 10 percent rating required 
characteristic pain on motion.  A 20 percent rating required 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The next 
higher rating, and the maximum rating under this code, was 40 
percent, which required a severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Code 5295 (2003).  

Effective September 23, 2002, an intervertebral disc syndrome 
could be rated based on incapacitating episodes.  The rating 
code defined an incapacitating episode as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. Part 4, Code 5243 (2005).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
      Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
      Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
      Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
      Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
      Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
      Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  
      Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
      Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
      Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
      Note (4): Round each range of motion measurement to the 
nearest five degrees.  
      Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
      Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  
      38 C.F.R. § 4.71a, Codes 5235-5243 (2005).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2005).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2005).  

Background

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record, including service medical records and VA 
clinical records.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

As noted above, in as much as this is an initial rating, the 
Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  With these factors in mind, the 
Board has reviewed the file to determine if the service-
connected back disorder has ever approximated any applicable 
criteria for a higher evaluation.  

A summary of an August 1988 VA hospitalization shows it was 
essentially for other problems.  However, complaints of back 
pain were noted.  Examination of the back showed no muscle 
spasms.  Range of motion was normal.  Straight leg raising 
went to 90 degrees.  Reflexes were normal.  The doctor 
concluded that the back examination was normal.  

Notes from the veteran's private physician, J. D. H., M.D., 
cover the period from February 1987 to January 1993.  In 
January 1993, the doctor noted moderate paraspinous spasm.  
The veteran could flex his finger tips below the knees.  
Straight leg raising went to 75 degrees, and later that 
month, to 80 degrees.  The veteran was tender in the 
lumbosacral junction.  There were no neurologic 
abnormalities.  While Dr. J. D. H. noted spasm, this symptom 
was apparently transitory as it was not produced on later 
examinations by other physicians.  

In January 1993, magnetic resonance imaging (MRI) disclosed 
mild degenerative spondylosis throughout the lumbar spine, 
most marked at the L5-S1 level.  No significant central canal 
or neural foraminal stenosis was identified.  

The report of the August 1993 VA examination shows that the 
veteran complained that he was beginning to have back pain 
with occasional numbness going down into both thighs.  The 
lumbosacral spine had 90 degrees forward flexion, full 
extension, and 40 degrees lateral bending in either 
direction.  Straight leg raising was negative, bilaterally.  
Deep tendon reflexes were 2+ at the right and left knees and 
1+ at the right ankle.  Sensation and strength were normal.  
X-rays studies of the lumbosacral spine revealed 
straightening of the lordotic curve and were otherwise 
normal.  The diagnosis was lumbosacral pain with no objective 
evidence of radicular signs or symptoms.  Range of motion was 
considered full.  This examination shows a full range of 
motion and no objective evidence of neurologic deficits, 
which would certainly not meet any criteria for a rating in 
excess of 10 percent.  

A letter dated in September 1993, from S. A. G., M.D., shows 
that the veteran was referred for a complaint of low back 
pain and left thigh pain, which was getting worse.  He 
described a stabbing pain in the small of his back which 
radiated down the posterior thigh in an electrical type 
sensation.  Flexion was 7 centimeters, with fingertips to the 
ankles, with increased back pain.  Extension was limited to 
10 degrees with increased pain.  Lateral bending was to the 
knees.  Rotation was 30 degrees to the right and 20 degrees 
to the left.  There was tenderness at L5-S1, in the midline.  
Straight leg raising was 70 degrees with low back pain in a 
supine position, bilaterally, and negative at 80 degrees 
sitting.  Right leg sensory examination was within normal 
limits.  Reflexes were 2 at the knee and ankle and absent at 
the right posterior tibialis.  Motor examination on the right 
was intact.  (The Board parenthetically notes that the 
veteran's service-connected disabilities include a left 
below-the-knee amputation; hence, there are no left lower leg 
findings in this or subsequent examination reports.)  The 
impression was a lumbar degenerative disc disease and further 
work-up was recommended.  This report provides many detailed 
findings but does not provide any findings which would 
approximate any applicable criteria for a higher rating.  

The report of the July 1996 VA examination shows that the 
veteran complained of increasing back pain.  Objectively, his 
posture was good and the lumbar lordosis was preserved.  The 
paravertebral muscles, right and left, had some tenseness, 
but no tenderness.  He flexed forward 80 degrees without 
pain.  Right and left lateral bending went to 30 degrees.  He 
was able to rotate the lumbar area 20 degrees to the left and 
right but, at the extremes of rotation, he had some 
discomfort in the right and left paravertebral muscles and 
some slight tenderness on palpation.  There was excellent 
strength and no objective sensory deficit.  Reflexes at the 
knees were 2+ and active.  The deep tendon reflexes at the 
right ankle were 1+.  Straight leg raising evinced discomfort 
at 60 degrees, bilaterally.  X-rays showed some slight 
narrowing of the L4-L5 disc space and no degenerative 
changes.  The diagnosis was a chronic lumbar strain without 
objective findings of radiculopathy.  

This July 1996 VA examination shows a restriction of lumbar 
spine motion which is not more than slight.  There are no 
neurologic deficits which would warrant rating as an 
intervertebral disc syndrome.  There is no spasm or loss of 
lateral motion which would support a rating in excess of 10 
percent for a lumbosacral strain.  This examination provides 
competent medical evidence that the veteran's back disability 
did not approximate any applicable criteria for a rating in 
excess of 10 percent.  

In March 1997, the veteran appeared before a hearing officer 
at the RO and gave sworn testimony of his back disorder.  He 
stated that he had severe pain and loss of motion.  He 
described his pain and exacerbating factors.  The hearing 
transcript is of record.  

In a letter dated in June 1997, Dr. J. D. H. expressed the 
opinion that the veteran's service-connected lower extremity 
amputation caused his gait disturbance and was the primary 
cause of his back pain.  The doctor did not identify any 
symptoms which might support a rating in excess of 10 percent 
under any applicable criteria.  

On the November 1997 VA examination, the veteran complained 
that his back hurt all the time.  He told of worsening back 
pain.  Back pain occasionally bothered him with daily 
activities.  Forward flexion was 90 degrees.  Backward 
extension was 20 degrees.  Lateral flexion was 25 degrees, 
bilaterally. Rotation was 30 degrees, bilaterally.  All of 
the movements caused pain.  There was no fatigue, weakness of 
lack of endurance.  No spasm, weakness, or tenderness was 
noted.  Posture was good.  There was no atrophy or spasm.  No 
neurologic deficits were elicited.  The diagnosis was low 
back pain.  The examiner expressed the opinion that it would 
be speculative to make a statement as to the impact of the 
factors discussed in DeLuca.  This report shows a slight 
limitation of motion of the lumbar spine and does not 
describe any manifestations which would warrant an evaluation 
in excess of 10 percent, under any applicable rating 
criteria.  

A letter from Dr. J. D. H., dated in March 2000, shows the 
veteran had been doing well with his back until a few days 
earlier, when he bent over and felt something pop in his 
back.  He had severe pain since, with inconsistent radiation 
into the lower extremities.  There was bilateral paraspinal 
spasm and tenderness in the low lumbar and upper sacral 
areas.  Motion was not tested.  Straight leg raising caused 
midline low back pain, bilaterally.  There was no detectable 
lower limb weakness.  Reflexes were 1+ in the right patella, 
2+ in the left patella, and 2+ in the right Achilles tendon.  
The assessment was an acute low back pain without obvious 
neurologic deficits.  

Later in March 2000, Dr. J. D. H. reported the veteran's 
complaints of low back pain.  The doctor noted bilateral 
paraspinal spasm.  Straight leg raising was negative to 85 
degrees, at which point pain began.  There was no weakness in 
the right lower extremity and there seemed to be good 
quadriceps power on the left.  Reflexes were 1+ in both 
patellar and right Achilles tendons.  X-rays showed 
degenerative changes at L4-L5 and L5-S1, with questionable 
narrowing at L4-L5.  The assessment was mechanical low back 
pain.  Medication was recommended.  In April 2000, the 
veteran was still having a whole lot of pain.  Symptoms were 
primarily in the back and sometimes went down the leg.  Any 
walking was very painful.  There was marked bilateral 
paraspinous spasm.  Straight leg raising, bilaterally, caused 
pain in the low back.  There was no detectable weakness and 
reflexes were 2+.  

While the records of the private physician document spasm in 
the musculature of the back, in March 2000, the records 
clearly show that these were acute manifestations, which 
followed an intercurrent injury and resolved with treatment.  
The private doctor's records show that the veteran's 
disability is not marked by continuing, chronic 
manifestations that are so severe that they approximate the 
criteria for any higher rating.  In any event, as further 
discussed below, the instant decision increases the rating to 
20 percent under the former criteria for rating degenerative 
disc disease found in Diagnostic Code 5293, which would 
contemplate any muscle spasms in the low back region.  
(Intervertebral disc syndrome may also include paravertebral 
muscle spasm. VAOPGCPREC 36-97 at Note 2.) 

The report of the April 2000 examination for VA shows that 
the veteran complained of constant low back pain, with 
exacerbation.  He said the pain occasionally radiated down 
either buttock into the upper thigh.  Occasional numbness 
involved the buttock and thigh.  Pain was elicited on light 
touch of both sides of the lumbar spine.  There was no muscle 
spasm.  There was no obvious bony deformity, scoliosis or 
lordosis.  There was some flattening of the curvature of the 
lower spine.  Flexion of the spine was limited by pain at 45 
degrees.  Extension was 15 degrees with pain.  Right and left 
lateral flexion was approximately 20 degrees limited by pain.  
Right and left rotation went to 30 degrees with pain.  There 
was no weakness, fatigue or lack of endurance.  Motor 
strength was 5/5 in both lower extremities.  Deep tendon 
reflexes were 1+, bilaterally.  Straight leg raising elicited 
pain at approximately 10 degrees on the right.  Pain was 
elicited in the lumbar region with axial loading.  X-ray 
studies revealed minimal degenerative disc disease at L3-L4 
and L4-L5.  The diagnosis was chronic low back strain in 
minimal degenerative disc disease of L3-L4 and L4-L5.  

The doctor commented that the veteran was very vague and had 
to be pressed for details of his pain.  He exhibited several 
Waddell signs for identifying non-organic causes of back 
pain, including superficial tenderness, tenderness that 
crosses multiple somatic boundaries, positive axial loading, 
and any movement about the room elicited painful moans.  The 
doctor noted a nearly normal MRI in 1993 and minimal 
narrowing of the lumbar disc space in 1996.  The doctor 
expressed the opinion that the veteran's complaints of pain 
and the positive Waddell signs would indicate that there was 
a strong likelihood that the pain was not organic in nature.  
Thus, although the ranges of motion found on the April 2000 
examination might support a higher rating, since motion was 
limited by complaints of pain and the claimed pain was not 
organic, the ranges of motion associated with the claimed 
pain cannot be relied on to evaluate the disability.   

A letter dated in May 2000, Dr. J. D. H. reported that an MRI 
indicated some disc bulging at L4-L5, but no disc herniation.  
Straight leg raising was negative.  There was no detectable 
lower limb weakness or sensory loss and reflexes were 
unchanged.  He was considered improved.  There was no report 
of spasm.  

In June 2000, the RO granted service connection for chronic 
low back strain with degenerative disc disease, rated as 10 
percent disabling, under diagnostic code 5295, from April 
1996.  

In letters dated in August 2000 and October 2000, Dr. J. D. 
H. discussed other conditions and made no mention of the back 
being symptomatic.  

In December 2000, the veteran appeared before the undersigned 
Veteran Law Judge, at the offices of the Board, and gave 
sworn testimony in support of his claim.  His representative 
argued that the service-connected left below-the-knee 
amputation caused the veteran's back disorder.  

VA clinical records from June 2001 to January 2003 are in 
evidence.  In October 2001, the veteran complained of having 
low back pain, for the previous several days.  Pain 
reportedly radiated down both legs.  He appeared to be in 
moderate pain when walking, and severe pain when sitting or 
attempting to stand.  Straight leg raising was positive at 30 
degrees, bilaterally.  The impression was an acute on chronic 
low back pain with herniated lumbar disc.  

A VA clinical note, dated in October 2002, shows the 
lumbosacral spine had positive tenderness on the lateral 
aspect, with tingling in the posterior left leg, as well as 
positive straight leg raising on the left side with pain in 
the posterior back, and no radiculopathy.  These notes do not 
contain sufficient information to rate the disability under 
any applicable criteria, old or new.  

The veteran was examined for VA in December 2002.  He 
complained of chronic back pain with degenerative disc 
disease, since 1986.  His back reportedly hurt to bend, 
touch, or walk at times.  The pain was said to be constant 
with flare-ups 3 to 4 times per week, lasting several days.  
Daily function was not very good and he required bedrest one 
to two days per month.  He used a cane, as well as a 
prothesis for his left below-the-knee amputation.  The 
examiner found positive tenderness over the lumbar spine.  
Straight leg raising was positive at 20 degrees on the right 
and 70 degrees on the left.  No radiculopathy symptoms were 
present.  The range of motion was affected by pain, but not 
by fatigue, weakness or lack or endurance.  Flexion went from 
0 to 80 degrees.  Extension, right and left lateral bending, 
and right and left rotation all went from 0 to 30 degrees.  
Neurologic examination of the lower extremities revealed 
normal motor function.  Sensory function was decreased to 
pinprick and touch on the lateral aspect of the posterior 
thigh and was otherwise within normal limits.  Reflexes were 
2+ at the right knee and ankle.  No reflexes were performed 
on the left lower extremity.  It was noted that the veteran 
had a below the knee amputation.  Lumbar spine X-rays 
disclosed mild degenerative changes in the lower lumbar 
spine, unchanged from studies done in May 2000.  It was noted 
that the veteran had a left below-the-knee amputation with 
prosthetic left leg, recurrent neuroma, and scar with some 
tenderness secondary to neuroma removal.  The low back 
condition was diagnosed as a chronic low back strain with 
mild degenerative disc disease and decreased range of motion.  

Looking to the rating criteria in effect at the time of the 
December 2002 VA examination, that evaluation showed no more 
than slight limitation of motion of the lumbar spine.  The 
examination considered factors set forth in 38 C.F.R. 
§§ 4.40, 4.45 and discussed in DeLuca, and found that pain 
limited forward flexion to 80 degrees, which is does not more 
nearly approximate moderate limitation of lumbar spine 
motion, required for the next higher rating, 20 percent.  
38 C.F.R. Part 4, § 4.7, Code 5292 (2003).  

The service-connected back disability was also diagnosed as a 
low back strain and rated as 10 percent disabling under Code 
5295.  Under that code, a 10 percent rating required 
characteristic pain on motion.  The next higher rating, 20 
percent, required muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  While there is private evidence that the veteran 
has had transitory spasm associated with injury many years 
after service, the December 2002 examination showed that 
there was no spasm and there is no medical evidence of loss 
of lateral motion.  Consequently, a higher rating cannot be 
assigned under the criteria for a strain.  38 C.F.R. Part 4, 
Code 5295 (2003).  

Because the ratings for intervertebral disc syndrome, in 
effect prior to September 23, 2002, compensate limitation of 
motion, they can be assigned as an alternative to other 
ratings based on limitation of motion, but not in addition to 
those ratings.  38 C.F.R. § 4.14 (2003, 2005).  The current 
10 percent rating was assigned where the condition was mild.  
The next higher rating, 20 percent, is warranted for a 
moderate condition with recurring attacks.  The medical 
evidence shows that the veteran's low back symptoms more 
nearly approximate moderate intervertebral disc syndrome, 
within the meaning of 38 C.F.R. Part 4, Code 5293 (2003).  In 
support of this conclusion, the Board notes that, while 
neurologic deficits demonstrated on examinations, including 
residuals of a recurrent neuroma, were attributed to the left 
leg amputation and that the most recent examination showed no 
neurologic deficits due to the service-connected low back 
disorder, in addition to the veteran's complaints of 
recurring back pain with radiation into the right lower 
extremity, there is objective evidence of positive right 
straight leg raises and loss of sensation in the same 
extremity, along with a diminished ankle jerk on the right.  

As to whether an initial or staged rating in excess of 20 
percent can be supported under Code 5293, the Board finds 
that the preponderance of the evidence is against a finding 
of more than moderate intervertebral disc syndrome.  His 
degenerative disc disease has been consistently described as 
slight or mild on clinical and radiological examinations, 
including upon MRI.  There is no medical evidence of an 
absent ankle reflex.  As to the question of the intensity and 
duration of the veteran's back pain, various clinicians have 
indicated that his back pain is, at least in part, due to 
intercurrent injury, not consistent with objective findings, 
or, in the case of a VA physician who examined the veteran in 
April 2000, not organic in nature. 

As to limitation of motion of the lumbar spine, as noted 
above, there is no objective evidence of more than slight 
limitation of motion.  As the Board is concluding here that 
the veteran's degenerative disc disease is productive of 
moderate intervertebral disc syndrome, which supports a 20 
percent rating, and it includes limitation of motion for 
rating purposes (see VAOPGCPREC 36-97 at Note 2), severe 
limitation of motion of the lumbar spine is warranted to 
support a rating in excess of 20 percent under 38 C.F.R. 
§ 5292 (2003).  The Board finds that, even with consideration 
of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, there is no 
basis for a finding of more than moderate limitation of 
motion due to pain or flare-ups of pain, supported by 
objective findings, nor is there any medical evidence of such 
limitation of motion due to weakness, fatigue, incoordination 
or any other symptom.  

While the veteran indicated on at least one occasion that he 
had incapacitating episodes of back pain, the medical 
evidence dated up to this point fails to show such episodes 
necessitating bedrest prescribed by a physician, nor is there 
any competent evidence of abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis secondary to the service-connected low back 
disability, or any associated neurological disabilities, 
including but not limited to bladder and bowel impairment.  

The February 2004 Board hearing was for other issues.  The 
veteran mentioned that he had back problems in 1987, but did 
not provide information to rate the disability under any 
applicable criteria.  

Pursuant to the remand of this Board, the veteran was 
examined in February 2005.  This is the only medical evidence 
generated since the change in rating criteria.  The veteran 
complained of a low back ache, above the buttocks, which was 
constant, except when he was sleeping.  He reported that it 
was difficult to walk and bend.  He estimated his pain at 6-
7/10, and when worse 9/10.  Medication and a transcutaneous 
nerve stimulator did not provide satisfactory relief.  There 
were no reported flare-ups.  There were no associated 
symptoms, such as marked weight change, numbness, weakness, 
dizziness, or bowel or bladder symptoms.  He had a prosthesis 
for his below the knee amputation of the left leg and also 
used a cane to support his back.  He could walk 200-250 
yards, for 15 to 20 minutes.  He was not unsteady and did not 
have a history of falls.  In his functional assessment, the 
doctor noted that there was no significant effect on the 
activities of daily living or mobility.  He veteran drove 
himself.  He was on 100 percent disability and had not worked 
since 1996.  There was no reported incapacity during the last 
12 months.  

On inspection, the veteran's back appeared normal, with no 
deformities, abnormal curvatures, or ankylosis.  He was able 
to dress and undress by himself, ambulate, and transfer to 
the examining table.  Range of motion was examined in active 
and passive movements, in both standing and sitting 
positions.  Forward flexion was from 0 to 80 degrees.  
Extension was from 0 to 30 degrees.  Lateral flexion was from 
0 to 30 degrees, right and left.  Rotation was form 0 to 30 
degrees, right and left.  The veteran complained of pain 
throughout the motion.  The examiner addressed the question 
of whether there was additional loss of motion due to 
symptoms such as pain, fatigue, lack or endurance, repetitive 
use or flare ups.  It was concluded that there was no 
additional limitation of motion.  The examiner found 
localized tenderness in the lumbosacral area of the spine.  
There was no muscle spasm, weakness, or guarding.  
Neurological examination included a normal sensory 
examination.  There was slight muscle atrophy in the left 
thigh (stump).  Motor examination was otherwise normal.  Deep 
tendon reflexes were normal on the right and could not be 
preformed on the left due to the stump.  Lasegue's sign was 
normal on the right.  Tests for an intervertebral disc 
syndrome were not considered applicable.  

X-ray studies revealed slight narrowing of the L4-L5 disc 
interspace.  The physician reading the X-rays described this 
as minimal and a minor abnormality.  Other findings were 
normal.  The examination and X-ray findings led to diagnoses 
of minimal degenerative disc disease of the lumbar spine with 
low back pain; and no significant neurological impairment, or 
radiological deterioration from the previous evaluation.  

The report of the February 2005 examination shows that the 
examiner considered the veteran's complaints of pain and 
found that pain did not significantly limit back motion.  The 
forward flexion to 80 degrees and the combined range of 
thoracolumbar motion of 230 degrees fall squarely within the 
new criteria for a 10 percent evaluation and do not 
approximate any applicable criteria for a higher evaluation.  
38 C.F.R. § 4.7.  Further, the examiner made it clear that 
there are no neurologic abnormalities to be rated separately. 
including but not limited to bladder and bowel impairment.  
There is no indication of abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis secondary to the service-connected low back 
disability.  The February 2005 examination report is also 
devoid of findings consistent with episodes of intervertebral 
disc syndrome symptoms that are incapacitating in nature, 
necessitating bedrest prescribed by a physician.

As noted above, the record supports an initial 20 percent 
rating under Code 5293.  In order to support the next highest 
rating available for limitation of motion under criteria 
currently in effect, there must be evidence of flexion of the 
thoracolumbar spine to less than 30 degrees.  The Board finds 
that there is no basis for a finding of additional limitation 
of flexion of the thoracolumbar spine to less than 60 
degrees, let alone 30 degrees, due to pain or flare-ups of 
pain, supported by objective findings, nor is there any 
medical evidence of such limitation of motion due to 
weakness, fatigue, incoordination or any other symptom.  
38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board, as did the RO (see 
statement of the case dated in February 2003), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability rating of 20 percent for a chronic low 
back strain with degenerative disc disease is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


